Citation Nr: 0105403	
Decision Date: 02/22/01    Archive Date: 03/02/01	

DOCKET NO.  99-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 15, 
1998, for a grant of service connection for a post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating action by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO), which granted the veteran 
service connection for PTSD and rated this disability 
30 percent disabling effective from October 15, 1998.  

During the pendency of this appeal the veteran's claim for 
entitlement to service connection for diabetes mellitus as 
secondary to Agent Orange exposure was denied as not well 
grounded by an RO rating decision dated in August 2000.  That 
determination in part noted that diabetes mellitus was not 
one of the diseases enumerated under 38 C.F.R. § 3.309(e) 
under which presumptive service connection could be granted 
pursuant to 38 C.F.R. § 3.307.  On November 9, 2000, the 
President signed into law the Veterans' Claims Assistance Act 
of 2000 Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim and mandated that VA shall make reasonable 
efforts to assist a claimant in substantiating his claim.  In 
light of this revision and the recently proposed rule which 
would amend 38 C.F.R. § 3.309(e) by adding diabetes mellitus 
to the list of diseases presumptively connected with exposure 
to herbicides.  See 66 Fed. Reg. 2376 (Jan. 11, 2001).  The 
Board is referring this issue to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  The veteran's initial (original) claim seeking service 
connection for PTSD was received by the RO on October 15, 
1998.  

2.  The RO granted service connection for PTSD and assigned a 
30 percent rating for the disorder effective the date of 
receipt of the original claim.  


CONCLUSION OF LAW

An effective date prior to October 15, 1998, for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reveal no clinically documented 
complaints of findings of a psychiatric disorder.  

A review of the record reflects that in July 1971 the veteran 
filed a claim for entitlement to service connection for a 
nervous disorder.  Private clinical records received with the 
veteran's claim revealed treatment commencing in June 1971 
for a depressive reaction and a personality disorder.  

At a VA psychiatric examination in September 1971 it was 
diagnostically noted that the veteran had a few minimal 
symptoms of anxiety but not severe enough to warrant a 
psychiatric diagnosis (apparently referring to a diagnosis of 
an acquired psychiatric disorder).  Passive-aggressive 
personality was the diagnosis rendered.  

In a September 1971 rating decision the RO denied the claim 
of entitlement to service connection for a nervous disorder.  
The veteran appealed this determination to the Board.  

In a May 1972 Board decision, the Board found, in effect, 
that an acquired psychiatric disorder was not incurred in or 
aggravated by service, and that the veteran's diagnosed 
personality disorder is not a disability for which service 
connection could be granted under the law and regulations 
governing VA benefits.  Reference was made to 38 C.F.R. 
§ 3.303(c).  

In January 1978 and July 1980, the veteran attempted to 
reopen his claim for service connection for a psychiatric 
disorder.  The RO held that new and material evidence had not 
been submitted to reopen the claim on both occasions.  None 
of the evidence submitted at these times included a medical 
diagnosis of PTSD.  

On October 15, 1998, the RO received the veteran's claim for 
entitlement to service connection for PTSD and such was 
subsequently granted.  The first competent medical evidence 
of a diagnosis of PTSD is contained in treatment records 
received from the Marion Correctional Institute in July 1999.  
These records disclosed that in May 1994 the veteran was 
provided counseling or case management services by a senior 
psychologist at that institution for what was indicated to be 
PTSD related treatment.  

PTSD was diagnosed on a VA psychiatric examination afforded 
the veteran in February 1999.  

At a personal hearing on appeal in April 2000, the veteran 
related a history of problems with stress to include 
undergoing a nervous breakdown in 1971.  He also essentially 
said that for many years following service he was unaware 
that his psychiatric difficulties were attributable to PTSD 
and that he could have filed a claim for service connection 
for this disorder with VA as early as 1984, when PTSD was 
initially recognized as a disorder for which VA compensation 
could be paid.  He stated that his current claim was filed 
following his release from a lengthy period of incarceration 
in prison.  

Analysis

The effective date for a grant of service connection for a 
disability is governed by 38 U.S.C.A. § 5110(a), which 
provides that unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a).  See also 38 C.F.R. § 3.400.  These provisions 
apply to claims for service connection filed more than one 
year after discharge from service.  A claim for service 
connection for a disability must identify the benefit sought.  
38 C.F.R. § 3.155.  

A review of the record reflects that there is no evidence on 
file that can be construed as an informal claim for service 
connection for PTSD prior to October 15, 1998.  See 38 C.F.R. 
§ 3.155.  The veteran's earlier claims for service connection 
for a psychiatric disorder were not claims for service 
connection for PTSD.  When a claim for service connection for 
PTSD was received by the RO in October 1998, it was reviewed 
on a de novo basis, and without regard to the earlier 
determinations regarding service connection for a nervous 
disorder.  Accordingly, the benefit sought on appeal must be 
denied.  


ORDER

An effective date prior to October 15, 1998 for the grant of 
entitlement to service connection for PTSD is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

